30 So.3d 707 (2010)
Christopher NICKELSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4992.
District Court of Appeal of Florida, Second District.
March 26, 2010.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
VILLANTI, Judge.
Christopher Nickelson appeals the order imposing restitution following his convictions for scheming to defraud and equity skimming. Nickelson argues that the trial court erred by refusing to hold an evidentiary hearing on the amount of restitution and by relying instead on the victim's trial testimony to set the amount of restitution over Nickelson's objection. The State properly concedes error. As we did in Nickelson's codefendant's case, Nickelson-Ippolito v. State, 17 So.3d 1257 (Fla. 2d DCA 2009), we reverse and remand for a new restitution hearing.
Reversed and remanded for further proceedings.
WHATLEY and KELLY, JJ., Concur.